                                                                                                                       FILED
AO 2458 (CASDRev. 02/18) Judgment in a Criminal Case


                                         UNITED STATES DISTRICT Cou TcLERK,u.s rnsrR1crcouRr
                                                                                                              SOU   ERN DISTRICT OF CAL.IFORNlll
                                              SOUTHERN DISTRICT OF CALIFORNIA                                 BY                        DE~UTY

                UNITED STATES OF AMERICA                                       JUDGMENT IN A CRIMINAL CASE
                                    v.                                         (For Offenses Committed On or After November 1, 1987)
                    JOSUE FARIAS-MANZO (I)
                                                                                  Case Number:        3:18-CR-03271-JM

                                                                               Leila W Morgan
                                                                               Defendant's Attorney
REGISTRATION NO.                    72659-408
D -
THE DEFENDANT:
IZI pleaded guilty to count(s)                 One of the Information.
D      was found guilty on count(s)
       after a plea of not guilty

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

       Title and Section I Nature of Offense                                                              Count
       8:1326      - Removed Alien Found In The United States {Felony)                                    1




     The defendant is sentenced as provided in pages 2 through
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
                                                                                - - -2- - - of this judgment.
 D      The defendant has been found not guilty on count(s)

 D      Count(s)                                                         are         dismissed on the motion of the United States.

 1ZJ Assessment: $100.00, waived.

        JVTA Assessment*: $
 D      -
        *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
 IZI    No fine                    D Forfeiture pursuant to order filed                                                  , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                               December 14 2018
                                                                               Date of Imposition of Sentence



                                                                                                      T. MILLER
                                                                                                      ES DISTRICT JUDGE




                                                                                                                          3:18-CR-03271-JM
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:               JOSUE FARIAS-MANZO (1)                                                    Judgment - Page 2of2
CASE NUMBER:             3: 18-CR-03271-JM

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Time served as to Count 1.




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       D    at                              A.M.
       D    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
        D   on or before
       D    as notified by the United States Marshal.
       D    as notified by the Probation or Pretrial Services Office.

                                                        RETURN

 I have executed this judgment as follows:

       Defendant delivered on


 at   ~~~~~~~~~~~~
                                          , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL



                                                                                                    3: 18-CR-03271-JM
